—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Education of Wappingers Central School District dated March 18, 2002, which approved a redistricting plan regarding elementary schools in the Wappingers Central School District, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Dillon, J.), dated June 7, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner lacked standing to challenge any of the actions which allegedly violated the Open Meetings Law, including the respondent’s determination to redistrict the students (see Public Officers Law § 107 [1]). In any event, the petitioner failed to demonstrate that the respondent violated this statute. There is no merit to the petitioner’s claim that the respondent violated the Freedom of Information Law (see Public Officers Law §§ 84-90). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Feuerstein, J.P., Friedmann, Luciano and Townes, JJ., concur.